IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMAAL ALI BILAL f.k.a.               NOT FINAL UNTIL TIME EXPIRES TO
JOHN L. BURTON,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
        Petitioner,
                                      CASE NO. 1D15-1485
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 14, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Jamaal Bilal, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     DENIED. See Fla. R. App. P. 9.141(d)(5).

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.